IN THE SUPREME COURT OF THE STATE OF DELAWARE

JAMES DEMBY,                              §
                                          §
       Defendant-Below,                   §
       Appellant,                         §       No. 298, 2018
                                          §
       v.                                 §       Court Below:
                                          §       Superior Court of the
STATE OF DELAWARE,                        §       State of Delaware
                                          §
       Plaintiff-Below,                   §       Cr. I.D. No. N1706011498 A&B
       Appellee.                          §

                              Submitted: December 12, 2018
                               Decided: December 14, 2018

Before STRINE, Chief Justice; VALIHURA, and SEITZ, Justices.

                                        ORDER

       This 14th day of December 2018, the Court, having considered the matter on the

briefs of the parties, has concluded that the same should be affirmed on the basis of and for

the reasons assigned by the Superior Court in its bench ruling dated January 17, 2018.

       NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment of the

Superior Court be, and the same hereby is, AFFIRMED.

                                          BY THE COURT:



                                          /s/ Karen L. Valihura
                                          Justice